Citation Nr: 1207876	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  He is a recipient of the Purple Heart and the Combat Infantry Badge.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

In a June 2010 decision, the Board denied, inter alia, a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's June 2010 decision as to the denials of an increased rating for PTSD and entitlement to a TDIU, and remanding these claims to the Board for further proceedings consistent with the joint motion.  

Thereafter, in February 2012, the Veteran's attorney submitted additional medical evidence directly to the Board.  Such evidence was accompanied by a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).

For reasons expressed below, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






REMAND

In light of points raised in the Joint Motion for Partial Remand, and review of the claims file, the Board finds that further RO action in connection with the claims on appeal is warranted.  

At the outset, the Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  

Additionally, when a veteran presents evidence of unemployability, the VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect his service-connected disability(ies) has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Here, the record reflects that the Veteran underwent VA mental health examinations in January 2007 and February 2008 in connection with his claims on appeal.  Also of record is a private psychologist's report, dated in November 2011, that was submitted by the Veteran's attorney in support of the claims on appeal.  Pertinent to this remand, the November 2011 private report details a number of symptoms, including auditory hallucinations, suicidal ideation, disorientation to time, and memory loss for personal detail, which are not recorded in either the aforementioned VA mental health examinations or the Veteran's contemporaneous VA psychotherapy notes dated through October 2011.  The Board finds the notation of these new symptoms raises the issue of whether the Veteran's disability has undergone an increase in severity since the February 2008 VA examination.  Under these circumstances, a remand for new examination is therefore appropriate.  See Snuffer, 10 Vet. App. at 403; Littke, 1 Vet. App. at 92; VAOPGCPREC 11-95.  

Similarly, a remand is necessary with regard to the Veteran's claim for a TDIU for the purpose of obtaining an adequate opinion regarding the impact of his service-connected disabilities on his employability.  The Board finds the opinion provided by the January 2007 examiner is inadequate because it fails to address the impact of all of the Veteran's service-connected disabilities, to include his PTSD and residuals of a shell fragment wound to the right thigh, on his employability.  Furthermore, the January 2007 examiner indicated that the Veteran's PTSD "might interfere with the proper performance of any gainful activity," but did not adequately discuss whether such interference alone (i.e., without regard to nonservice-connected physical conditions) would render the Veteran unable to obtain and maintain substantially gainful employment.  
Hence, the RO should arrange for the Veteran to undergo a mental disorders examination, by a VA psychiatrist or psychologist, and a general medical examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher rating and the claim for TDIU (as these claims will be considered on the basis of the evidence of record.)  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records. 

As previously noted, the claims file currently includes outpatient treatment records, including psychotherapy records, from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, and the VA Outpatient Clinic (OPC) in Ponce, the Commonwealth of Puerto Rico.  A review of the file reveals records from these facilities dated from August 2003 to March 2006, from January 2007 to October 2008, and from November 2009 to December 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the San Juan VAMC and Ponce OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from March 2006 to November 2006, dated from October 2008 to November 2009, and dated since December 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Further, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain from the San Juan VAMC and Ponce OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated from March 2006 to November 2006, dated from October 2008 to November 2009, and dated since December 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a mental disorders examination, by a VA psychiatrist or psychologist.  The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

The examiner should also address whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the September 2006 date of claim for increased rating, and, if so, the approximate date(s) of any such change(s).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities (residuals of shell fragment wound of the right thigh and PTSD) on his ability to perform the mental and physical acts required for employment.  

Then, based on examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include 38 C.F.R. § 4.16(b), as appropriate).  

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


